IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,925




EX PARTE JEFFREY EUGENE ROBINSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006-1221-C2 IN THE 54th DISTRICT COURT
FROM McLENNAN COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to eight years’ imprisonment.  He did not appeal his conviction. 
            Applicant contends, inter alia, that his plea was rendered involuntary due to the ineffective
assistance of his counsel.  Specifically, Applicant contends that counsel improperly advised him to
plead guilty in exchange for an eight year sentence when one of his prior driving while intoxicated
offenses listed for purposes of elevating the punishment range was not a final conviction as defined
under Section 49.09(d) of the Texas Penal Code.
 
            The trial court has determined, based upon the record, that Applicant did plead guilty in
exchange for an eight year sentence when one of his prior driving while intoxicated offenses listed
for purposes of elevating the punishment range was not a final conviction.  The record further
reflects that there were no other prior driving while intoxicated offenses available which were not
listed on the indictment.  Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex.
Crim. App. 1985).
            Relief is granted.  The judgment in Cause No. 2006-1221-C2 in the 54th Judicial District
Court of McLennan County is set aside, and Applicant is remanded to the custody of the sheriff of
McLennan County to answer the charges as set out in the indictment.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Parole Division.
 
Delivered: June 4, 2008
Do Not Publish